Case 2:13-bk-59855   Doc 64   Filed 12/02/19 Entered 12/02/19 15:34:05   Desc Main
                              Document     Page 1 of 3
Case 2:13-bk-59855   Doc 64   Filed 12/02/19 Entered 12/02/19 15:34:05   Desc Main
                              Document     Page 2 of 3
Case 2:13-bk-59855        Doc 64     Filed 12/02/19 Entered 12/02/19 15:34:05      Desc Main
                                     Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                          2:13-bk-59855

 Diana M. Schultz                                Chapter 13

 Debtor.                                         Judge C. Kathryn Preston

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on December 2, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on December 2, 2019 addressed to:

          Diana M. Schultz, Debtor
          925 Avon Drive
          Cambridge, OH 43725

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
